In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-14-00046-CR &
                    06-14-00047-CR



           LEAVELLE FRANKLIN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 102nd District Court
                   Bowie County, Texas
      Trial Court Nos. 13F-1053-102 & 13F-1054-102




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
       Leavelle Franklin appeals from his convictions and sentences under two separate cause

numbers of six counts of aggravated sexual assault of a child with two previous convictions. The

reporter’s records in these matters were filed June 13, 2014, and the clerk’s records were filed

June 24, making Franklin’s brief originally due July 24. This deadline was extended twice by

this Court on Franklin’s motion, resulting in the current due date of September 16. Franklin has

now filed a third motion seeking an additional extension of the briefing deadline.

       We have reviewed Franklin’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Franklin’s appellate brief is overruled.

       We order counsel to file Franklin’s appellate brief with this Court on or before

October 16, 2014.

       IT IS SO ORDERED.



                                             BY THE COURT

Date: September 16, 2014




                                                 2